Name: Commission Regulation (EC) NoÃ 1227/2007 of 19 October 2007 amending Regulation (EC) NoÃ 712/2007 as regards the quantities covered by the standing invitation to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States
 Type: Regulation
 Subject Matter: plant product;  trade policy;  economic geography;  marketing
 Date Published: nan

 20.10.2007 EN Official Journal of the European Union L 277/10 COMMISSION REGULATION (EC) No 1227/2007 of 19 October 2007 amending Regulation (EC) No 712/2007 as regards the quantities covered by the standing invitation to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 712/2007 (2) opened standing invitations to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States. Annex I to this Regulation provides for 27 502 tonnes of common wheat held by the Hungarian intervention agency. (2) Commission Regulation (EC) No 1539/2006 of 13 October 2006 adopting a plan allocating resources to the Member States to be charged against 2007 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (3) lays down, amongst other things, the quantity of each type of product to be withdrawn from the stocks held by the intervention agencies. These quantities include, as stated in point 9 of Annex III to Regulation (EC) No 1539/2006 and in the form of authorised intra-Community transfers, 96 712 tonnes of common wheat held by the Hungarian intervention agencies destined for Romania. Under the second subparagraph of Article 3(2) of Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (4), any quantities that have not been withdrawn from intervention stocks by 30 September in the year of plan implementation are no longer to be allocated to the Member State to which they were assigned. On 5 September 2007 the Romanian authorities informed the Commission that it would be impossible to comply with that deadline. As a result, and in view of the situation on the market in common wheat, that quantity of 96 712 tonnes of common wheat should be recovered and added to the quantity made available for sale under the invitation to tender opened by Regulation (EC) No 712/2007. (3) Regulation (EC) No 712/2007 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 712/2007 is hereby replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as last amended by Regulation (EC) No 735/2007 (OJ L 169, 29.6.2007, p. 6). (2) OJ L 163, 23.6.2007, p. 7. Regulation as last amended by Regulation (EC) No 1046/2007 (OJ L 239, 12.9.2007, p. 65). (3) OJ L 283, 14.10.2006, p. 14. Regulation as last amended by Regulation (EC) No 937/2007 (OJ L 206, 7.8.2007, p. 5). (4) OJ L 313, 30.10.1992, p. 50. Regulation as last amended by Regulation (EC) No 1127/2007 (OJ L 255, 29.9.2007, p. 18). ANNEX ANNEX I LIST OF INVITATIONS TO TENDER Member State Quantities made available for sale on the Community market (tonnes) Intervention Agency Name, address and contact details Common wheat Barley Maize Rye Belgique/BelgiÃ « 0    Bureau d'intervention et de restitution belge Rue de TrÃ ¨ves, 82 B-1040 Bruxelles Tel.: (32-2) 287 24 78 Fax: (32-2) 287 25 24 e-mail: webmaster@birb.be Web site: www.birb.be Ã Ã ªÃ Ã Ã Ã ÃÃ ¯     State Fund Agriculture 136, Tzar Boris III Blvd. 1618, Sofia, Bulgaria Tel.: (+359 2) 81 87 202 Fax: (+359 2) 81 87 267 e-mail: dfz@dfz.bg Web site: www.mzgar.government.bg Ã eskÃ ¡ republika 0 0   StatnÃ ­ zemÃ dÃ lsky intervenÃ nÃ ­ fond Odbor rostlinnÃ ½ch komodit Ve SmeÃ kÃ ¡ch 33 CZ-110 00, Praha 1 Tel.: (420) 222 871 667  222 871 403 Fax: (420) 296 806 404 e-mail: dagmar.hejrovska@szif.cz Web site: www.szif.cz Danmark     Direktoratet for FÃ ¸devareErhverv Nyropsgade 30 DK-1780 KÃ ¸benhavn Tel.: (45) 33 95 88 07 Fax: (45) 33 95 80 34 e-mail: mij@dffe.dk and pah@dffe.dk Web site: www.dffe.dk Deutschland 0 0  38 422 Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Deichmanns Aue 29 D-53179 Bonn Tel.: (49-228) 6845-3704 Fax: 1 (49-228) 6845-3985 Fax: 2 (49-228) 6845-3276 e-mail: pflanzlErzeugnisse@ble.de Web site: www.ble.de Eesti     PÃ llumajanduse Registrite ja Informatsiooni Amet Narva mnt. 3, 51009 Tartu Tel.: (372) 7371 200 Fax: (372) 7371 201 e-mail: pria@pria.ee Web site: www.pria.ee Eire/Ireland     Intervention Operations, OFI, Subsidies & Storage Division, Department of Agriculture & Food Johnstown Castle Estate, County Wexford Tel.: 353 53 91 63400 Fax: 353 53 91 42843 Web site: www.agriculture.gov.ie EllÃ ¡da     Payment and Control Agency for Guidance and Guarantee Community Aids (O.P.E.K.E.P.E) 241, Acharnon str., GR-104 46 Athens Tel.: (30-210) 212 47 87 & 47 54 Fax: (30-210) 212 47 91 e-mail: ax17u073@minagric.gr Web site: www.opekepe.gr EspaÃ ±a     S. Gral. IntervenciÃ ³n de Mercados (FEGA) C/Almagro 33  28010 Madrid  EspaÃ ±a Tel.: (34-91) 3474765 Fax: (34-91) 3474838 e-mail: sgintervencion@fega.mapa.es Web site: www.fega.es France 0 13 218   Office national interprofessionnel des grandes cultures (ONIGC) 12, rue Henri-Roltanguy TSA 20002 F-93555 Montreuil-sous-Bois Cedex Tel.: (33-1) 73 30 20 20 Fax: (33-1) 73 30 20 08 e-mail: Catherine.LESCOUARCH@onigc.fr; Philippe.BONNARD@onigc.fr Web site: www.onigc.fr Italia     Agenzia per le Erogazioni in Agricoltura  AGEA Via Torino, 45, 00184 Roma Tel.: (39) 0649499558 Fax: (39) 0649499761 e-mail: b.pennacchia@agea.gov.it Web site: www.agea.gov.it Kypros     Latvija 0 0   Lauku atbalsta dienests Republikas laukums 2, RÃ «ga, LV 1981 Tel.: (371) 702 7893 Fax: (371) 702 7892 e-mail: lad@lad.gov.lv Web site: www.lad.gov.lv Lietuva     The Lithuanian Agricultural and Food Products Market regulation Agency L. Stuokos-GuceviÃ iaus Str. 9 12, Vilnius, Lithuania Tel.: (370-5) 268 5049 Fax: (370-5) 268 5061 e-mail: info@litfood.lt Web site: www.litfood.lt Luxembourg     Office des licences 21, rue Philippe II BoÃ ®te postale 113 L-2011 Luxembourg Tel.: (352) 478 23 70 Fax: (352) 46 61 38 Telex: 2 537 AGRIM LU MagyarorszÃ ¡g 124 214 0 2 199 355  MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal SoroksÃ ¡ri Ã ºt. 22 24 H-1095 Budapest Tel.: (36) 1 219 45 76 Fax: (36) 1 219 89 05 e-mail: ertekesites@mvh.gov.hu Web site: www.mvh.gov.hu Malta     Nederland     Dienst Regelingen Roermond Postbus 965, NL-6040 AZ Roermond Tel.: (31) 475 355 486 Fax: (31) 475 318939 e-mail: p.a.c.m.van.de.lindeloof@minlnv.nl Web site: www.minlnv.nl Ã sterreich     AMA (Agrarmarkt Austria) DresdnerstraÃ e 70 A-1200 Wien Tel.: (43-1) 33151 258 (43-1) 33151 328 Fax: (43-1) 33151 4624 (43-1) 33151 4469 e-mail: referat10@ama.gv.at Web site: www.ama.at/intervention Polska  0   Agencja Rynku Rolnego Biuro ProduktÃ ³w RoÃ linnych Nowy Ã wiat 6/12 PL-00-400 Warszawa Tel.: (48) 22 661 78 10 Fax: (48) 22 661 78 26 e-mail: cereals-intervention@arr.gov.pl Web site: www.arr.gov.pl Portugal     Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola (INGA) R. Castilho, n.o 45-51, 1269-163 Lisboa Tel.: (351) 21 751 85 00 (351) 21 384 60 00 Fax: (351) 21 384 61 70 e-mail: inga@inga.min-agricultura.pt edalberto.santana@inga.min-agricultura.pt Web site: www.inga.min-agricultura.pt RomÃ ¢nia     AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ  B-dul Carol I, nr. 17, sector 2 BucureÃti 030161 RomÃ ¢nia Tel.: + 40 21 3054802, + 40 21 3054842 Fax: + 40 21 3054803 Web site: www.apia.org.ro Slovenija     Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja Dunajska 160, 1000 Ljubjana Tel.: (386) 1 580 76 52 Fax: (386) 1 478 92 00 e-mail: aktrp@gov.si Web site: www.arsktrp.gov.si Slovensko     PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra Oddelenie obilnÃ ­n a Ã ¡krobu DobroviÃ ova 12 SK-815 26 Bratislava Tel.: (421-2) 58 243 271 Fax: (421-2) 53 412 665 e-mail: jvargova@apa.sk Web site: jvargova@apa.sk Suomi/Finland 0 0   Maaseutuvirasto PL 256 FI-00101 HELSINKI Tel.: +358 (0)20 772 007 Fax: +358 (0)20 7725 506, +358 (0)20 7725 508 e-mail: markkinatukiosasto@mavi.fi Web site: www.mavi.fi Sverige 0 0   Statens Jordbruksverk S-551 82 JÃ ¶nkÃ ¶ping Tel.: (46) 36 15 50 00 Fax: (46) 36 19 05 46 e-mail: jordbruksverket@sjv.se Web site: www.sjv.se United Kingdom     Rural Payments Agency Lancaster House Hampshire Court Newcastle upon Tyne NE4 7YH Tel.: (44) 191 226 5882 Fax: (44) 191 226 5824 e-mail: cerealsintervention@rpa.gsi.gov.uk Web site: www.rpa.gov.uk    means no intervention stock of this cereal in this Member State.